Appeal from an order of the Supreme Court, Monroe County (Robert J. Lunn, J.), entered September 4, 2002. The order granted plaintiffs motion for judgment notwithstanding the verdict on the issue of liability and for a new trial on the issue of damages only in a personal injury action.
It is hereby ordered that the order so appealed from be and the same hereby is unanimously reversed on the law without costs, the motion is denied and the verdict is reinstated.
Memorandum: Defendant appeals from an order granting plaintiffs motion for judgment notwithstanding the verdict on the issue of liability and for a new trial on the issue of damages only. The evidence at trial establishes that defendant was driving well under the posted speed limit and that the roads were icy and snow-covered. It was an issue of fact whether defendant was driving too fast for the conditions (see Vadala v Carroll, 91 AD2d 865 [1982], affd 59 NY2d 751 [1983]). Consequently, we reverse the order, deny the motion and reinstate the verdict. Present—Green, J.P, Scudder, Gorski, Lawton and Hayes, JJ.